Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  a period after “base member” (line 17).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8, amended to recite “wherein at least one truss member of the plurality of truss members extends upwardly from the base member to a front portion of the crown; and at least one truss member of the plurality of truss members extends upwardly from the base member to a rear portion of the crown.”
	As recites, it is unclear if “at least one truss” is the same truss that connected to the front portion of the crown and also connected to the rear portion of the crown.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al US 6,306,048 (“McCabe”) in view of Glover US 3,692,306 (“Glover”) and Lu US 6,309,311 (“Lu”).
	As per claim 1, McCabe discloses a golf club head (head 300’)(Fig. 10 and 7:7-36 in conjunction to Figs. 1 and 2 and 2:45-3:3) comprising: 
	a face member having a striking surface configured for striking a ball (front wall 22)(Fig. 10 in conjunction to Fig. 2 and 2:45-55); 
	a body member connected to the face member and extending rearwardly from the face member (body 18)(Fig. 1; 2:45-55); wherein the body member comprises a crown, a first sole portion, a heel, a toe, and a rear to partially define a cavity (the body, crown-heel-toe, with the sole plate 24 formed an interior cavity 36)(Fig. 10 in conjunction to Figs. 1-3 and 2:45-65), and an internal supporting structure positioned within the cavity (chamber 302’)(Fig. 10; 7:8-26); wherein the crown further comprises a lip extending around the heel, toe, and rear of the club head (Fig. 10); wherein the internal supporting structure is spaced inwardly from the lip and comprises a base member forming of the sole of the golf club head (chamber 302 includes a bottom wall connected to sole 34)(Fig. 10; 7:8-26), and a plurality of truss members connected to the base member (construed as the construction of the wall 310a-d forming the chamber 302’)(Fig. 10 and 7:7+); wherein the base member, and the body member completely define the cavity (Fig. 10 in conjunction to Figs. 1-3 and 2:45-65); wherein the base member comprises; a front end and a rear end (Fig. 10); and a plurality of weight ports (chamber volumes 308a’-308d’) configured to receive a plurality of interchangeable weight members (the chambers 308a-308d  each configure to receive weight material 50 as well as weighted filler material 52 (3:50-4:21; note 5:6-39 as the weight material is configure to be adjusted as desire); wherein at least one weight member of the plurality of interchangeable weight members is weighted differently from at least one of the other interchangeable weight members (again as discussed in 5:6-39 the weighted material is configure to be adjusted as desire; as seen in Fig. 10 and discussed in 7:7:25-36 the different chambers are configure to receive different weight material-filler material to adjust the desire weight of the club head); wherein the rear end of the base member is spaced further from the face member than the front end of the base member (Fig. 10); wherein at least one truss member of the plurality of truss members extends upwardly from the base member towards the crown (again, as discussed above the walls 310a-310b of the chamber 302’ construed as the truss, and as shown in Fig. 10 the walls are extending upward towards the crow, of body 18); and wherein the plurality of truss members comprise a circular cross-sectional shape (the walls 310a-d are arcuate, i.e. a circular cross-section).
	With respect to the internal support structure comprises a plurality of truss members, the examiner in the broadest and most reasonable manner construed McCabe’s walls forming the chamber as such “truss members” according to the plain and ordinary meaning of the term “truss”.
	The online Merriam-Webster defines the term “truss” as-- an assemblage of members (such as beams) forming a rigid framework; bracket---
	As shown in McCabe’s Fig. 10 the walls 310a-310d are an assemblage of members forming a rigid framework, and thus are construed as the claimed “truss members”.
	In that regard since applicant didn’t define, claim, the specific “truss members” structure, it is noted that although the claims are interpreted in light of the specification, 
limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As it had held by the Court “although< claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation >in light of the specification<.). This means that the words of the claim must be given their plain meaning unless **>the plain meaning is inconsistent with< the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.” 
	McCabe is not specific regarding his base is a rectangular base member forming a second portion of the sole of the golf club head.
	McCabe is not specific regarding at least one of truss members extends upwardly from the base member to the crown.
	With respect to the base is a rectangular base, McCabe’s in 31-35 states “
	Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s base is a rectangular base for the reason that a skilled artisan would have been motivated by McCabe’s suggestion to form the chamber, to include the base, (i.e. internal supporting structure) as a rectangular (i.e. rectangular base).
	With respect to the base member forming a second portion of the sole of the golf club head, in the same field of golf club head Glover discloses sole plate 20 with tubes 20a-20b (e.g. base members) forming a second portion of the sole portion (Figs. 1-4; 1:53-3:44; note Figs. 2-4 in conjunction to 2:37-60 as the tubes (e.g. base) as a second part of the sole 20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s base member forming a second portion of the sole of the golf club head as taught by Glover for the reason that a skilled artisan would have been motivated by Glover’s suggestion to form a golf club head wherein a base member forming a second portion of a sole of a golf club head that facilitate a weight adjustment therefrom (i.e. the base portion) to adjust weight as desire for enhance performances (1:3-37).
	With respect to at least one of truss members extends upwardly from the base member to the crown, Lu discloses internal structure (104) with arcuate member 108 (e.g. truss member; note the examiner discussion above regarding the plain and ordinary meaning of the term “truss”) extends upwardly from the base member to a crown (Figs. 4 and 5; 4:3-12).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s at least one of truss members extends upwardly from the base member to the crown as taught by Lu for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a golf club with an internal supporting structure that safely and firmly connected within the cavity of the golf club head.
	Lastly, with respect to truss members comprises a circular cross-sectional shape, if there is any doubt regarding the examiner’s interpretations as the arcuate walls are such “a circular cross-sectional shape” once more attention to McCabe, is he stated” Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate.”(7:32-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s truss members comprises a circular cross-sectional shape for the reason that a skilled artisan would have been motivated by McCabe to form the truss members in any known shape-configuration.  
	As per claim 3, with respect to wherein the plurality of truss members are connected to a front portion of the crown, in this embodiment of Fig. 10 McCabe is not specific regarding the plurality of truss members are connected to a front portion of the crown.
	However, in the embodiment of Fig. 12 (also 7:58-8:16), McCabe discloses a plurality of truss members are connected to a front portion of a crown (chamber 352 with plurality of walls/truss members is connected to crown, upper wall 352).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s plurality of truss members are connected to a front portion of the crown for the reason that a skilled artisan would have been motivated use of known technique to improve similar devices in the same way to yield predictable results forming a golf club with an internal supporting structure that safely and firmly connected within the cavity of the golf club head.
	As per claim 4, with respect to wherein the plurality of truss members comprise a similar thickness, note McCabe’s Fig. 10 and 7:7-25 as the walls 310a’-310d’ (i.e. truss members) are the same thickness.
	As per claim 5, with respect to wherein the plurality of truss members are parallel with each other, note McCabe’ Fig. 10 to the position of the walls/truss as at parallel position to each other.  Once more, as stated by McCabe “Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate” (7:32+); thus at least within the rectangular shape the walls/truss members are parallel to each other.    
	As per claim 6, with respect to wherein the face member comprises a frame portion having a wall extending rearward from the striking surface and forming a portion of a heel, a toe, a sole, and the crown of the club head, note Glover’s 1-3 in conjunction to 2:12-37, wherein the striking face plate 21 position within the frame of the head 10 to position therewithin.
	As per claim 7, with respect to wherein the plurality of truss members extend forwardly from the base member to a top portion of the face member, within the modified McCabe Glover the truss members (walls) would have extend forwardly from the base member (as taught by Glover) to a top portion of the face member (note Lu’s as the truss member, 108 extending thereto (face 110); Fig. 5).
Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Glover and Oldknow et al 2011/0124432 (“Oldknow”).
	As per claim 8, McCabe discloses a golf club head (head 300’)(Fig. 10 and 7:7-36 in conjunction to Figs. 1 and 2 and 2:45-3:3) comprising: 
	a face member having a striking surface configured for striking a ball (front wall 22)(Fig. 10 in conjunction to Fig. 2 and 2:45-55); 
	a body member connected to the face member and extending rearwardly from the face member (body 18)(Fig. 1; 2:45-55); wherein the body member comprises a crown, a first sole portion, a heel, a toe, and a rear to partially define a cavity (the body, crown-heel-toe, with the sole plate 24 formed an interior cavity 36)(Fig. 10 in conjunction to Figs. 1-3 and 2:45-65), and an internal supporting structure positioned within the cavity (chamber 302’)(Fig. 10; 7:8-26); 
	wherein the crown further comprises a lip extending around the heel, toe, and rear of the club head (Fig. 10); wherein the internal supporting structure is spaced inwardly from the lip and comprises a base member forming a second portion of the sole (chamber 302 includes a bottom wall connected to sole 34)(Fig. 10; 7:8-26), and a plurality of truss members connected to the base member (construed as the construction of the wall 310a-d forming the chamber 302’)(Fig. 10 and 7:7+); wherein the body member, comprising the first sole portion and second sole portion cooperate to completely define the cavity (Fig. 10 in conjunction to Figs. 1-3 and 2:45-65); wherein the base member comprises; a front end and a rear end (Fig. 10); and a plurality of weight ports (chamber volumes 308a’-308d’) configured to receive a plurality of interchangeable weight members (the chambers 308a-308d  each configure to receive weight material 50 as well as weighted filler material 52 (3:50-4:21; note 5:6-39 as the weight material is configure to be adjusted as desire); wherein the rear end of the base member is spaced further from the face member than the front end of the base member (Fig. 10); wherein at least one truss member of the plurality of truss members extends upwardly from the base member towards the crown (again, as discussed above the walls 310a-310b of the chamber 302’ construed as the truss, and as shown in Fig. 10 the walls are extending upward towards the crow, of body 18).
	With respect to the internal support structure comprises a plurality of truss members, the examiner in the broadest and most reasonable manner construed McCabe’s walls forming the chamber as such “truss members” according to the plain and ordinary meaning of the term “truss”.
	The online Merriam-Webster defines the term “truss” as-- an assemblage of members (such as beams) forming a rigid framework; bracket---
	As shown in McCabe’s Fig. 10 the walls 310a-310d are an assemblage of members forming a rigid framework, and thus are construed as the claimed “truss members”.
	In that regard since applicant didn’t define, claim, the specific “truss members” structure, it is noted that although the claims are interpreted in light of the specification, 
limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As it had held by the Court “although< claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation >in light of the specification<.). This means that the words of the claim must be given their plain meaning unless **>the plain meaning is inconsistent with< the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.” 
	McCabe is not specific regarding his base is a rectangular base member forming a second portion of the sole of the golf club head.
	McCabe is not specific regarding wherein at least one truss member of the plurality of truss members extends upwardly from the base member to a front portion of the crown; and at least one truss member of the plurality of truss members extends upwardly from the base member to a rear portion of the crown.
	With respect to the base is a rectangular base, McCabe’s in 31-35 states “
	Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s base is a rectangular base for the reason that a skilled artisan would have been motivated by McCabe’s suggestion to form the chamber, to include the base, (i.e. internal supporting structure) as a rectangular (i.e. rectangular base).
	With respect to the base member forming a second portion of the sole of the golf club head, in the same field of golf club head Glover discloses sole plate 20 with tubes 20a-20b (e.g. base members) forming a second portion of the sole portion (Figs. 1-4; 1:53-3:44; note Figs. 2-4 in conjunction to 2:37-60 as the tubes (e.g. base) as a second part of the sole 20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s base member forming a second portion of the sole of the golf club head as taught by Glover for the reason that a skilled artisan would have been motivated by Glover’s suggestion to form a golf club head wherein a base member forming a second portion of a sole of a golf club head that facilitate a weight adjustment therefrom (i.e. the base portion) to adjust weight as desire for enhance performances (1:3-37).
	With respect to wherein at least one truss member of the plurality of truss members extends upwardly from the base member to a front portion of the crown; and at least one truss member of the plurality of truss members extends upwardly from the base member to a rear portion of the crown, Oldknow discloses wherein at least one truss member of a plurality of truss members extends upwardly from a base member to a front portion of a crown; and at least one truss member of the plurality of truss members extends upwardly from the base member to a rear portion of the crown (golf club head 16 including a top portion 24 (i.e. a crown) and a reinforcing structure 40; the reinforcing structure 40 include a truss member (44) extending from a base (connecting member 46) to a front portion of the crown (top portion 24); and a truss member (42) extending upwardly to a rear portion of crown 24 from base member (46)(Figs. 3 and 3A; pars. [0021], [0032] and [0034]-[0041]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form McCabe’s wherein at least one truss member of the plurality of truss members extends upwardly from the base member to a front portion of the crown; and at least one truss member of the plurality of truss members extends upwardly from the base member to a rear portion of the crown as taught by Oldknow for the reason that a skilled artisan would have been motivated by Oldknow’s suggestions to form a golf club head with such truss means structure to enhance the performance properties of the golf club head (in at least [0003] and [0006]).	 
	As per claim 9, with respect to wherein the plurality of truss members comprise a similar thickness, note McCabe’s Fig. 10 and 7:7-25 as the walls 310a’-310d’ (i.e. truss members) are the same thickness.  Note also Oldknow’s Figs. 3 and 3A and [0038]-[0040])
	As per claim 10, with respect to wherein the plurality of truss members are parallel with each other, note McCabe’ Fig. 10 to the position of the walls/truss as at parallel position to each other.  Once more, as stated by McCabe “Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate” (7:32+); thus at least within the rectangular shape the walls/truss members are parallel to each other.    
	As per claim 12, with respect to wherein the face member comprises a frame portion having a wall extending rearward from the striking surface and forming a portion of a heel, a toe, a sole, and the crown of the club head, note Glover’s 1-3 in conjunction to 2:12-37, wherein the striking face plate 21 position within the frame of the head 10 to position therewithin.
	As per claim 13, with respect to wherein at least two of the plurality of truss members extend forwardly from the base member to a top portion of the face member, note Oldknow’s Fig. 4 (the position or reinforcing structure 40, and the truss members regarding the face member 28); note the embodiments of Figs. 9 and 10C and [0052] as the use of a plurality of truss, to includes “at least two of the plurality of truss members”.
	Although, Oldknow in the embodiment of Figs. 3 and 3A discloses at least two of the plurality of truss members extend forwardly from the base member to a top portion of the face member (in this embodiment only a single truss member extends as such) the use of “at least two truss” would have been obvious as suggested by Oldknow to use “at least two truss extending at such” as shown in the embodiments of at least Figs. 9 and 10C and [0052]). 
	As per claim 14, with respect to wherein at least two of the plurality of truss members extend away from each other as they approach a top portion of the face member, note the examiner discussion above with respect to claim 13, wherein Oldknow in different embodiments (e.g. of Figs. 6 and 10C) discloses “at least two truss” extending at such position (as mentioned above not Fig. 4 as the truss-reinforcing structure extends in relation to the face member 28).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form McCabe- Glover- Oldknow’s at least two of the plurality of truss members extend away from each other as they approach a top portion of the face member for similar reasons discussed above with respect to claim 13. 



Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
In regard to claim 1
	As and overall, the examiner states that applicant’s argues much more than he claimed, and claim 1, doesn’t, at all resemble to applicant device according to his Fig.11 as applicant attempted to show (remarks page 7).
	With regard to applicant’s assertions that McCabe does not disclose truss members, as mentioned above, The online Merriam-Webster defines the term “truss” as-- an assemblage of members (such as beams) forming a rigid framework; bracket---
	As shown in McCabe’s Fig. 10 the walls 310a-310d are an assemblage of members forming a rigid framework, and thus are construed as the claimed “truss members”.  Thus, such walls, absent any specific structure, in the broadest and most reasonable are construed as truss members.
	Once again, as previously argued by the examiner (as well as cited above) “during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification, whereas limitations from the specification are not read into the claims. Claim 1 is much broader than applicant’s device as shown in Fig. 11, and applicant has not claimed the truss members as shown in Fig. 11.
	Applicant also argued that McCabe’s does not disclose “at least one truss member extends upwardly from the base member to the crown”.
	In that regard, as cited above the examiner notes that Lu discloses internal structure (104) with arcuate member 108 (e.g. truss member”) extends upwardly from the base member to a crown (Figs. 4 and 5; 4:3-12).
	Also, broadly speaking, it is clear that any of the bracket, truss walls 310a-310d  of McCabe extends from the base upward to the crown, in at least Fig. 10.  The limitations “to the crown” is not positively claiming that the truss is connected the base and the crown, it merely recites that the truss extends from the base to the crown nothing more.  In any event, the combination McCabe and Lu teaches such truss.
	With respect to the truss member as a circular cross section, in the broadest and most reasonable manner the examiner construed the arcuate, wall, truss walls 310a-310d to include such cross section as shown in Fig. 10.
	Also, as mentioned if there is any doubt regarding the examiner’s interpretations as the arcuate walls are such “a circular cross-sectional shape” once more attention to McCabe, is he stated” Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate.”(7:32-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s truss members comprises a circular cross-sectional shape for the reason that a skilled artisan would have been motivated by McCabe to form the truss members in any known shape-configuration.  
	Furthermore, in that regard to the configuration of the truss member, it has been held that the particular configuration of the object is nothing more than 
one of numerous configurations a person of ordinary skill in the art would find obvious 
as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976). A skilled artisan would have appreciated that the configuration of the truss member is nothing more than user’s preference, without any more.
	Lastly, one pages 11+ of his remarks applicant asserts that modifying McCabe as suggested by the examiner, lack an expectation of success. 
 	The examiner respectfully disagrees and further asserts that such are applicant’s own conclusion not based upon the prior art nor what such modification would have suggested to those of ordinary skill in the art.
	As mention above to modify McCabe by the teachings of Glover would have resulted a golf club head wherein a base member forming a second portion of a sole of a golf club head that facilitate a weight adjustment therefrom (i.e. the base portion) to adjust weight as desire for enhance performances (as suggested by Glover 1:3-37).
	Furthermore, modifying McCabe by the teachings of Lu would have resulted in n combining prior art elements according to known methods to yield predictable results forming a golf club with an internal supporting structure that safely and firmly connected within the cavity of the golf club head. 
	Thus, contradicting to applicant’s assertions the modified McCabe would clearly provide expectation of success while forming a golf club with such truss means to provide a firm and safe internal structure that design to enhance to performances of the gold club head.
	With respect to dependent claims 3-7, applicant has not provide any additional remarks, and the examiner maintains his rejection to the claims as set forth above.
In regard to claim 8   
	Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      7/18/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711